Citation Nr: 1420859	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a bilateral foot disability. 

3.  Entitlement to service connection for a disability manifested by fatigue, to include chronic fatigue syndrome. 

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to service connection for irritable bowel syndrome (IBS). 

6.  Entitlement to service connection for a headache disorder. 

7.  Entitlement to service connection for a disability manifested by joint and muscle pain, to include fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to February 1998.  He also served in the Reserves through April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2012 for further development.  

The Veteran presented testimony at a Board hearing in June 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for a neck disorder, a disability manifested by fatigue, sleep apnea, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a bilateral foot disability was manifested during or is otherwise related to the Veteran's active service.

2.  The evidence is in equipoise as to whether the Veteran's IBS was incurred in or caused by service.  

3.  The weight of the evidence is against a finding that a disability manifested by joint and muscle pain, to include fibromyalgia, was manifested during or is otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an award of service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).

3.  The criteria for an award of service connection for a disability manifested by joint and muscle pain, to include fibromyalgia, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in February 2011 and May 2013.  The examinations were fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they provided opinions that fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and generally elicited testimony designed to help substantiate the claims on appeal.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The claims were previously remanded so the RO could obtain additional private and VA treatment records.  The Board notes that the cited records have been incorporated into the claims file.  Consequently, the Board finds that the RO complied with the remand directives.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral foot disability 

At the Veteran's June 2012 Board hearing, he testified that he began having problems with his arches in late 1994 or early 1995.  He stated that it was within six months of coming home from Riyadh.  He further testified that he had treatment with respect to his feet during service, at the McConnell Clinic and at the Derby Family Medical Center.  

The Board notes that the service treatment records contain no findings attributable to a foot disability.  The Veteran underwent a VA examination in May 1996 that yielded normal findings (Volume 1, STR envelope).

Post service records from McConnell Air Force Base reflect that the Veteran injured his left on October 23, 2002.  He reported that he bruised his left foot just below the ankle (Volume 3).  Derby Family Medical Center records reflect that the Veteran sought treatment on November 13, 2002, for a left foot injury that he sustained four weeks earlier (Volume 2).  In December 2002, the examiner noted that foot pain had resolved.  A bone scan revealed early degenerative joint disease of the 1st metatarsal that was not related to the injury.       

A May 2010 neurology consult reflects that the Veteran complained of episodic pain on the bottom of his feet since he returned from Saudi Arabia (Volume 2).  The pain felt as if he were walking on nerve endings.  He was assessed with chronic idiopathy sensory polyneuropathy.  Approximately a week later, the Veteran underwent a podiatry consult.  He stated that he enjoyed wearing boots.  The examiner noted low medial arches, and he assessed the Veteran with bilateral pes planus.  The Veteran underwent an electromyography and nerve conduction study.  He was assessed with mild axonal sensory neuropathy, which the examiner noted was probable because of the relatively low amplitude of sensory action potentials for his age.  

The Veteran underwent a VA examination in February 2011.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted the Veteran's complaints of foot pain that allegedly began in service.  However, the examiner found no physical findings associated with the Veteran's complaints of pain.  

The Veteran underwent another VA examination in May 2013.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the Veteran was noted to have mild paresthesias and/or dysesthesias, as well as mild numbness in both lower extremities.  The examiner acknowledged that the Veteran had a peripheral nerve condition or peripheral neuropathy that was diagnosed in March 2011.  

Finally, the Board notes that the Veteran has been treated by Dr. D.G.  The records reflect continuing foot problems.  The records fail to reflect any findings that are attributable to service.

The Board notes that the only findings contemporaneous to service reflect that the Veteran sustained a left foot injury on October 23, 2002.  Personnel records reflect that the injury occurred while the Veteran was in the Reserves, but not on active duty.  Moreover, the foot pain had resolved by December 2002.  There were no findings (either pes planus or peripheral neuropathy) attributable to service.  

With no findings attributed to a foot disability during service, and in the absence of a competent medical opinion linking a current disability to service, the Board finds that a preponderance of the evidence weighs against the claim.  The Board further notes that the record shows no chronic disease under 38 C.F.R. § 3.309(a) with respect to the foot claim, and thus service connection cannot be awarded solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a bilateral foot disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

IBS

The RO denied the Veteran's claim based on the fact there were no complaints, 
treatment, or diagnosis of IBS existing for 6 months during active duty service in the Southwest Asia theatre of military operations.  

The Board notes that while the Veteran was not diagnosed with IBS during service, he was very frequently reporting gastrointestinal problems.  He reported diarrhea and/or loose stools in January 1992 (Volume 3), August 1993 (Volume 3), October 1994 (Volume 3), June 1995 (Volume 1, STR folder), January 1996 (Volume 1, STR folder), January 1997 (Volume 1, STR folder), October 1997 (Volume 3), and December 1997 (Volume 3).  He was assessed with acute gastroenteritis on multiple occasions including January 1992 (Volume 3), June 1992 (Volume 1, STR envelope), August 1993 (Volume 3), October 1994 (Volume 3), November 1995 (Volume 1, STR folder), January 1996 (Volume 3), September 1997 (Volume 1, STR envelope), and October 1997 (Volume 3).

The Veteran underwent a VA examination in May 2013.  At one point in the examination report, the examiner stated that the Veteran has a current diagnosis of IBS and listed the date of diagnosis as 1997.  She opined that the Veteran's IBS was less likely than not related to service.  Her rationale, however, was that "many persons without gulf war exposure also have IBS."  Later in the examination report, the examiner opined that IBS was at least as likely as not incurred in or caused by service.  She noted that the Veteran served in Southwest Asia and that IBS is considered by the VA to be a chronic multisymptom illness.

The numerous findings of gastrointestinal issues in the service treatment records and the positive nexus opinion from the May 2013 examiner are sufficient to find that the medical evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection for IBS is warranted.

Joint and muscle pain

At the Veteran's June 2012 Board hearing, he testified that he began experiencing pain in 1995 or 1996 (soon after returning home from Saudi Arabia).  He stated that first it was mild pain that he treated with Motrin.  As the years went by, the pain had worsened.  He stated that his current private doctor (Dr. D.G.) diagnosed fibromyalgia in 2004, but that none of the VA doctors have ever diagnosed it. He reported that the pain is mostly in his hands and feet, and that the pain is constant (unless he is on Percocet, Dramadol, or other medications).  

The service treatment records reflect that the Veteran underwent a VA examination in May 1996 that yielded normal findings (Volume 1 STR folder).  He reported body aches in January 1996 in conjunction with fever, chills, and stomach problems (Volume 1, STR folder).  He was diagnosed with acute gastroenteritis.  He reported muscle pain in June 1996 in conjunction with other symptoms (chills, productive cough, headaches) (Volume 3).  He was diagnosed with an upper respiratory infection.   He reported muscle pain December 1997 after inhaling fumes from anti-freeze (Volume 3).  The service treatment records did not reflect treatment for a chronic disability manifested by muscle and joint pain (particularly in the hands and feet).  

Post service medical records reflect that the Veteran began treating with Dr. D.G. in January 2004 (Volume 2).  However, there are no treatment reports regarding muscle aches and pains until April 2005.  At that time, the Veteran complained of shoulder pain and tight muscles after having slept in a chair.  In March 2006, Dr. D.G. noted that the Veteran had arthritis in his hands and feet.  Her impression was arthralgias.  She noted that the arthritis was getting worse in December 2006.  A May 2008 treatment report reflects that the Veteran complained of longstanding, severe bone and joint pains.  In June 2009, the Veteran reported chronic arthralgias and stated that he wanted stronger pain medication.  In October 2009, she assessed the Veteran with chronic pain associated with significant psychosocial dysfunction.  In July 2010, she also diagnosed the Veteran with osteoarthritis, multiple sites (Volume 4).  In May 2012, she assessed the Veteran with polyneuropathy.  In September 2012, she noted that part of the Veteran's pain issue is also muscle stiffness "from presumed fibromyalgia."  

The Veteran underwent a VA examination in May 2013.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran's muscle and joint pain "are explained by his left hip, foot, and back arthritides."  She stated that the Veteran's fibromyalgia examination was negative, with no tender points to palpation.  She stated that the Veteran has not had all musculoskeletal complaints ruled out for pathologies.  She explained that fibromyalgia is a diagnosis of exclusion, meaning that all other confounding pathologies must be eliminated prior to making the diagnosis.  She opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  Her rationale was that the Veteran's muscle pain is explained by his left hip, foot, and back arthritides.

In a May 2013 addendum, the examiner reiterated that while the Veteran's private physician (Dr. D.G.) used the term "presumed fibromyalgia," there were confounding causes of the Veteran's muscle pain (difficulty sleeping, malaise).  The examiner again emphasized that fibromyalgia is a diagnosis of exclusion and cannot be made without first ruling out all other possible causes of the Veteran's symptoms.  Since Dr. D.G. had not ruled out all other possible causes, she used the term "presumed" fibromyalgia.    

The Board notes that with regard to whether the Veteran has fibromyalgia, the VA examiner's opinion differs from that of Dr. D.G.  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

There are substantial and significant factors that favor the valuation of the VA medical opinion over the conclusions of the private physician in this case.  Regarding the initial inquiry, the Board finds that both medical experts were fully informed of the pertinent factual premises (i.e., medical history) of the case.  However, the second and third inquiries lead the Board to find the VA examiner's opinion to be more probative.  The VA examiner provided a fully articulated opinion in finding that the Veteran did not have fibromyalgia.  Dr. D.G., on the other hand, gave an opinion that was equivocal in nature and was somewhat speculative.  She only noted that part of the Veteran's pain issue is also muscle stiffness "from presumed fibromyalgia." [Emphasis added].  Finally, the VA examiner provided a thorough rationale for concluding that a diagnosis of fibromyalgia was not appropriate.  She noted that such a diagnosis is only made when all other causes of pain have been ruled out.  Dr. D.G. failed to provide any rationale for the tentative diagnosis of fibromyalgia.      

For these reasons, the Board finds that the VA examiner's opinion is more probative.  

In the absence of a chronic disability manifested by muscle and joint pain in service, and with the greater weight of medical evidence against a finding that the Veteran has fibromyalgia, the Board finds that the preponderance of the evidence weighs against the claim.  Moreover, service connection under 38 C.F.R. § 3.317 for undiagnosed illness aside from fibromyalgia is also not warranted.  Indeed, the VA examiner attributed the Veteran's joint and muscle aches to known causes, such as his poor sleep pattern due to obstructive sleep apnea.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a disability manifested by joint and muscle pain, to include fibromyalgia, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for IBS is granted.  

Entitlement to service connection for a disability manifested by joint and muscle pain, to include fibromyalgia, is denied.


REMAND

Neck

The Veteran testified that during service he hit his head on the bottom of an airplane staircase, thereby injuring his neck.  The RO has noted that the Veteran reported a stiff neck in February 1997 (Volume 3).  The Board notes that the Veteran also reported neck pain on January 8, 1999 (during his annual tour) in the Reserves (Volume 3).  He also reported neck pain on January 23, 2001 after working in a confined space the day earlier, with neck in a flexed position (Volume 3).  He further reported neck pain in January 2001 (Volume 3).  Personnel records reflect that the Veteran was on a special tour of duty (active duty training).  

The post service treatment records also reflect that he complained of neck pain (of three days duration) in May 2006, and that he injured his neck in November 2007 (Volume 1).  

Thus, the Veteran sought treatment for neck pain during active duty service, during active duty training in the Reserves, and post service.  A VA orthopedic examination is necessary for the purpose of determining the nature and etiology of the Veteran's neck disability. 

Headaches

The Veteran testified that he began experiencing headaches in 1994 or 1995.

The Board notes that the Veteran complained of headaches numerous times during service, including August 1995, December 1995, January 1996 (Volume 3), May 1996 (Volume 1, STR folder), June 1996 (Volume 1, STR folder), February 1997 (Volume 3), October 1997 (Volume 3).  He also reported headaches while in was in the Reserves, in January 1999 (Volume 3), February 1999 (Volume 3) February 2001 (Volume 3), and September 2004.     

The Veteran underwent a VA examination in May 2013.  However, the examiner simply noted that the Veteran has headaches, which are a common, diagnosable illness.  She then opined that the Veteran's headaches were less likely than not related to service because headaches are a common, diagnosable illness.  The Board finds the rationale to be inadequate.  The VA examiner failed to consider the service treatment records that reflect numerous complaints of headaches.  Moreover, the rationale is lacking in that many disabilities are common, yet are incurred in or caused by service.    

Sleep apnea and fatigue

The Board notes that the Veteran was diagnosed with sleep apnea in July 2004 (Volume 3).  The diagnosis was made six years after the Veteran was discharged from active duty.  However, the Board notes that a June 2004 treatment report (Volume 3) reflects that the Veteran had a long history of snoring, which had worsened over the past two years.  Consequently, it appears that the Veteran may have exhibited symptoms of sleep apnea (snoring) long before he was diagnosed.  

The Board finds that a VA examination is necessary to determine the etiology of the Veteran's sleep apnea.

Additionally, the Veteran underwent a VA examination in May 2013, and the examiner opined that the Veteran's fatigue is secondary to his sleep apnea.  Consequently, the issue of entitlement to service connection for fatigue is inextricably intertwined with the issue of entitlement to service connection for sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's neck disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any neck disability began during or is causally related to service, to include periods of active duty for training.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The Veteran should be afforded a VA examination(s) for the purpose of determining the nature and etiology of the Veteran's headaches and sleep apnea.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary:
 
(a) the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches began during or are causally related to active service.

The examiner should note the numerous complaints of headaches during service (including during his service in the Reserves).   

(b) the examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea began during or is causally related to any period of active service.

The examiner should note that the Veteran (whose active duty service ended in 1998) was still in the Reserves until the 2004 sleep apnea diagnosis rendered him unfit for service.  The examiner should also note the Veteran's long history of snoring that preceded the 2004 diagnosis of sleep apnea.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


